Exhibit 10.2 INTELLIGENT SYSTEMS CORPORATION AMENDED DIRECTOR'S INDEMNIFICATION AGREEMENT THIS AGREEMENT is made as of May 24, 2012 between Intelligent Systems Corporation (the "Corporation"), a Georgia corporation, and Cherie M. Fuzzell ("Director"). Recitals: Director has been elected as a member of the Board of Directors of the Corporation and in such capacity is expected to perform a valuable service to the Corporation. Article 8 of the Corporation's Bylaws (the "Bylaws") provides for indemnification of directors pursuant to Sections 14-2-850 through 14-2-859 of the Georgia Business Corporation Code, as amended (the "State Statute"). The Bylaws and State Statute specifically contemplate that contracts may be entered into between the Corporation and members of its Board of Directors withrespect to indemnification of such directors.Accordingly, in accordance withthe authorization provided by the State Statute andBylaws, the Corporation may from time to time purchase andmaintain directors andofficers liability insurance ("D &0 Insurance"), covering certain liabilities that may beincurred by its directors and officers in the performance of their duties to the Corporation. However the terms, availability, and economic feasibility of D & O Insurance present questions concerning the adequacy and reliability of the protection afforded to directors thereby.Therefore, in orderto provide to Directorassurances withrespect to the protection provided against liabilities that [he] [she] may incuror may have incurred in the performance of [his] [her] dutiesto the Corporation or its predecessor, andto thereby induce Director to serve or to continue to serveas a member of the Corporation's Board of Directors, the Corporation has determined andagreed to enterinto this contractwithDirector. NOW, THEREFORE, in consideration of Director’s continued service as a Director from and after the date hereof, the parties hereto agree as follows: 1.Maintenance of Insurance. (a)Subject only to the provisions of Section 1(b) hereof, the Corporation hereby agreesthat, so long as Director shall continue to serve as a director of the Corporation (or shall continue at the request of the Corporation to serve as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise), andthereafter so long as Director shall be subjectto any possible claim or threatened, pending or completed action, suit or proceeding, whether civil, criminal or investigative, by reason of the fact that Directorwas a director of the Corporation (or served in any of saidother capacities), the Corporation will purchase andmaintain in effect for the benefit of Directorone or more valid,binding andenforceable policy or policies of D & O Insurance providing coverage on termsandconditions that are commercially reasonable and available fromtime to time. -1 (b)The Corporation shall not be required to maintain said policy or policies of D & O Insurance in effect if said insurance is not reasonably available or if, in the reasonable business judgment of the Board of Directors, either (i) the premium cost for such insurance is substantially disproportionate to the amount of coverage, or (ii) the coverage provided by such insurance is so limited by exclusions that there is insufficient benefit from such insurance. 2.Board-Authorized Indemnification. The Corporation hereby agrees to hold harmless and indemnify Director to the full extent that the State Statute, or any amendment thereof or other statutory provision adopted after the date hereof, authorizes such indemnification by action of the Board of Directors without shareholder approval. Such indemnification, andthe conditions andlimitations thereon set forthin the State Statute shall not in any respect limit, condition or otherwise restrict the indemnification set forth in Section 3 hereof. 3.Shareholder-Authorized Indemnification. Subject only to the exclusions set forthin Section 4 hereof, and in addition to the indemnity specified in Section 2 hereof (but without duplication of payments withrespectto indemnified amounts), the Corporation hereby further agreesto hold harmless and indemnify Director against any andall expenses (including attorneys' fees), judgments, fines and amounts paidin settlement actuallyand reasonably incurred by Director in connection withany threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (including an actionby or in the right of the Corporation) to whichDirector is, was or at any time becomesa party, or is threatened to be made a party,by reasonof the fact thatDirector is, was or at any time becomes a director, officer, partner, trustee, employee or agent of the Corporation, or of (a) Intelligent SystemsMaster, L.P. or any of their current, former or future affiliates, or (b) another corporation, partnership, joint venture, trust, employee benefitplan or other enterprise, at the Corporation's request. 4.Limitations on Shareholder-Authorized Indemnity. No indemnity pursuant to Section 3 hereof shall be paid by the Corporation: (a) With respect to any proceeding in which Director is adjudged, by final judgment not subject to further appeal liable to the Corporation or is subjected to injunctive relief in favor of the Corporation: (i) for any appropriation, in violation of his duties, of any business opportunity of the Corporation; -2 (ii) for acts or omissions which involveintentional misconduct or a knowing violation of law; (iii) for the types of liabilities set forth in Section 14-2-832 of the Georgia Business Corporation Code; or (iv) for any transaction from whichDirectorreceived an improper personal benefit; (b) With respectto any suit in whichfinal judgment is rendered against Director for an accounting of profits, made from the purchase or sale by Director of securities of the Corporation, pursuant to the provisions of Section 16(b) of the Securities and ExchangeAct of 1934, as amended, or similar provisions of any federal state or local statutory law, or on account of any payment by Directorto the Corporation in respectof any claim for such an accounting; or (c) If a final decision by a Court having jurisdiction in the matter shall determine that such indemnification is not lawful. 5.Contribution. Ifthe indemnification provided in Sections 2 and3 is unavailable andmay not be paidto Director for any reasonotherthanthose set forth in paragraph (b) of Section 4, then in respect of any threatened, pending or completed action, suit or proceeding in whichthe Corporation is jointly liable with Director (or would be if joined in such action, suit or proceeding), the Corporation shall contribute to the amount of expenses, judgments, fines and settlements paid or payable by Directorin such proportion as is appropriate to reflect (i) the relative benefitsreceived by the Corporation on the one handandDirectoron the other hand fromthe transaction from which such action, suit or proceeding arose, and (ii) the relative faultof the Corporation on the one handandof Directoron the other in connection withthe eventswhichresulted in such expenses, judgments, fines or settlement amounts, as well as any otherrelevant equitable considerations. The relative fault of the Corporation on the one handand of Directoron the othershall be determined by referenceto, among otherthings,the parties' relative intent, knowledge, access to information and opportunity to correct or prevent the circumstances resulting in such expenses, judgments, fines or settlement amounts. The Corporation agrees that it would not be just and equitable if contribution pursuant to this Section 5 were determined by pro rata allocation or any other method of allocation that does not take account of the foregoing equitable considerations. -3 6.Continuation of Obligations. All agreements and obligations of the Corporation contained herein shall continue during the period Director is a director, officer, employee or agent of the Corporation (or is serving at the request of the Corporation as a director, officer, employee or agentof another corporation, partnership, joint venture, trust or other enterprise), and shall continue thereafter for so long as Directorshall be subject to any possible claim or threatened, pending or completed action, suit or proceeding, whether civil, criminal or investigative, by reason of the fact that Director was a director of the Corporation or ofINTS Management Company, the managing general partner of Intelligent Systems Master, L.P., the Company's predecessor, or serving in any othercapacity referred to herein. 7.Notification and Defense of Claim. Promptly after receipt by Director of notice of the commencement of any action, suit or proceeding, Director will, if a claim in respect thereof is to be made against the Corporation under this Agreement (other than under Section 2 hereof), notify the Corporation of the commencement thereof, but the omission so to notify the Corporation will not relieve it from any liability which it may have to Director otherwise than under this Agreement. With respect to any such action, suit or proceeding as to which Director so notifies the Corporation: (a) The Corporation will be entitled to participate therein at its own expense; and (b) Subject to Section 8 hereof, and ifDirector shall have provided his written affirmation of his good faith belief that his conduct didnot constitute behavior of the kinddescribed in paragraph 4(a) hereof, the Corporation may assume the defense thereof. After notice from the Corporation to Director of its election so to assume such defense, the Corporation will not be liable to Director under this Agreement for any legal or other expenses subsequently incurred by Director in connection with the defense thereof, other than reasonable costs of investigation or as otherwise provided below.Director shall have the right to employ his separate counsel in such action, suit or proceeding, but the fees and expenses of such counsel incurred after notice fromthe Corporation of its assumption of the defense thereofshallbe at the expense of Directorunless(i) the employment of counselby Directorhas been authorized by the Corporation, (ii) counseldesignated by Corporation to conduct such defense shall not be reasonably satisfactory to Director, or (iii) the Corporation shallnot in fact have employed counselto assume the defense of such action, in each of whichcases the fees and expensesof such counselshallbe at the expense of the Corporation. For the purposes of clause (ii) above, Director shall be entitled to determine that counsel designated by the Corporation is not reasonably satisfactory if, among other reasons, Director shall have been advised by qualified counsel that, because of actual or potential conflicts of interest in the matter between Director, other officers or directors similarly indemnified by the Corporation, and/ or the Corporation, representation of Director by counsel designated by the Corporation is likely to materially and adversely affect Director'sinterest or would not be permissible under applicable canonsof legal ethics. -4 The Corporation shall not be liable to indemnify Director under this Agreement for any amounts paid in settlement of any action or claim effected without its written consent.The Corporation shall not settle any action or claim in any manner which would impose any penalty or limitation on Director without Director's written consent.Neither the Corporation nor Director will unreasonably withhold their consent to any proposed settlement. 8.Advancement and Repayment of Expenses. Uponrequest therefore accompanied by reasonably itemized evidence of expenses incurred, andby Director's written affirmation of his good faith belief that his conduct met the standard applicable to Board-authorized indemnification pursuant to Section 2 hereof, or didnot constitute behaviorof the kind described in paragraph 4(a) hereto the Corporation shall advance to Director the reasonable expenses (including attorneys' fees and costs of investigation) incurred by him in defending any civil or criminal suit, action or proceeding as to whichDirectoris entitled (assuming an applicable standard of conduct is met) to indemnification pursuant to this Agreement.Director agrees to reimburse the Corporation for all reasonable expenses paid by the Corporation, whether pursuant to this Section or Section 7 hereof, in defending any action, suit or proceeding against Director in the event and to the extent that it shall ultimately be determined that Director is not entitled to be indemnified by the Corporation for such expenses under either Section 2 or Section 3 of this Agreement. 9.Enforcement. (a) The Corporation expressly confirms and agrees that it has entered into this Agreement and assumed the obligations imposed on it hereby in order to induce Director to serve or continue to serve as a director of the Corporation, and acknowledges that Director will in the future be relying upon this Agreement in continuing to serve in such capacity. (b) In the eventDirector is required to bring any action to enforcerights or to collect moneysdue underthis Agreement and is successful in such action, the Corporation shall reimburse Director for all of Director's reasonable fees and expensesin bringing and pursuing such action. 10.Separability. Each of the provisions of this Agreement is a separate and distinct agreement and independent of the others, so that if any provision hereof shall be heldto be invalid or unenforceable in whole or in part for any reason, such invalidity or unenforceability shall not affect the validity or enforceability of the otherprovisions hereof. -5 11.Governing Law; Successors; Amendment and Termination. (a) This Agreement shall be interpreted and enforced in accordance with the laws of the State of Georgia. (b) This Agreement shall be binding upon Director and the Corporation, its successors and assigns, and shall inure to the benefit of Director, his heirs, personal representatives and assigns and to the benefit of the Corporation, its successors and assigns. (c) No amendment, modification, termination or cancellation of this Agreement shall be effective unless in writing signed by both parties hereto. IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the day and year first above written. Intelligent Systems Corporation /s/Cherie Fuzzell By: /s/ Bonnie Herron Director Title: CFO / VP -6
